DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on June 14th, 2019 have been entered and accepted.

Claim Objections
Claims 4 and 18 are objected to because of the following informalities: The claims are worded oddly and the proposed claim subject matter is not positively recited. Claims 4 and 18 should be rewritten in the same manner as claim 6.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “a casting device” should be “the casting device” as inherently, there is a casting device doing the casting in step (b).  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation “the aqueous polymer” in step (b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is considered indefinite as step (e) discloses “optionally drying the film after applying of S2) to the carrier material”. It is unclear whether S2) is applied on top of layer s1) or directly to one or both sides of the carrier material. Appropriate correction is required.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  An indication in step (b) that the S1) layer is formed.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  A step outside of the preamble that details the production of the water-soluble foil.

Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the process according to claim 16", whereas claim 16 is directed to a product. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2016/0369209) in view of Hanada (US 6818606).
Regarding claim 1, Fuchs teaches a process for producing a functional water-soluble foil (Abstract), wherein the water-soluble foil comprises at least one layer comprising a polymer composition obtainable by free-radical polymerization of a monomer composition (Para. 31 – 34) in the presence of at least one polyether component (Para. 34) wherein the monomer composition comprises at least one monomer selected from β-ethylenically unsaturated carboxylic acids (Para. 32) in the presence of at least one polyether component selected from polyetherols having a number-average molecular weight of at least 200 g/mol (Para. 34), wherein the process comprises the steps of preparing an aqueous solution of the polymer composition (Para. 220), casting the aqueous polymer composition as a film onto a carrier material (Para. 35; Para. 41) and drying all layers of the film after applying the composition to the carrier material (Para. 41). However, Fuchs does not teach applying a second layer comprising a different polymer. 
Yet in a similar field of endeavor, Hanada teaches a sheet comprising a layer containing a detergent composition (comprising acids and salts: Col. 4, lines 47 – 60) and a water-soluble layer provided on both sides of the detergent composition (Abstract). The water-soluble layer comprises alkali-resistant water-soluble polymers such as polyvinyl alcohol, carboxymethyl cellulose, and hydroxyethyl cellulose, among others (Col. 7, line 61 – Col. 8, line 17).
It would have been obvious to one of ordinary skill in the art to modify the invention of Fuchs by combining the first layer taught by Fuchs with additional water-soluble layers taught in Hanada. One would be motivated to make this combination to form an additional layers as required to keep the shape and function of the resulting polymer foil (Hanada: Col. 7, line 61 – 65).
Regarding claim 2, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, Fuchs discloses a layer comprising at least one additive (Para. 51).
Regarding claim 3, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, Fuchs teaches the polymer composition P1) is dissolved in water so as to give a solution of at least about 55% by weight of polymer composition (Para. 104 – 105).
Regarding claim 4, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, Fuchs teaches a method wherein the solution is cast onto a carrier material in step (b) by means of a pre-dosed method (Para. 35).
Regarding claim 5, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, Fuchs teaches the carrier material can be a nonwoven material, such as paper (Para. 518).
Regarding claim 6, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, Fuchs teaches the polymer composition of step is an aqueous solution (Para. 219 – 220).
Regarding claim 7, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. It would have been obvious to one of ordinary skill in the art to design the method wherein the layer is dried down to a residual moisture content of 15% by weight or less to optimize the invention, through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 8, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. It would have been obvious to one of ordinary skill in the art to design the method wherein the casting occurs at a reduced pressure relative to the ambient pressure of the casting device, through routine experimentation. It has been held that when the general conditions 
Regarding claim 9, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, Fuchs teaches coating the carrier material comprises a material such as wax (Para. 528). 
Regarding claim 10, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to specify adding the two or more layer simultaneously to the carrier material. See MPEP § 2144.04C.
Regarding claim 11, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, Fuchs teaches a method wherein an applying of multiple layers is conducted by a pre-dosed method (Para. 35).
Regarding claim 12, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, Fuchs teaches the carrier material can be a nonwoven material, such as paper (Para. 518).
Regarding claim 13, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. It would have been obvious to one of ordinary skill in the art to design the method wherein the final water soluble product is dried down to a residual moisture content of 15% by weight or less to optimize the invention, through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 14, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, Hanada discloses a final water-soluble product comprising at least 3 layers (Col. 7, line 61 – Col. 8, line 17).
Regarding claim 15, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. It would have been obvious to one of ordinary skill in the art to design the 
Regarding claim 16, Fuchs in view of Hanada teaches a water-soluble foil producible according to claim 1.
Regarding claim 17, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. Furthermore, Fuchs teaches the layer comprises an additive consisting of enzymes (Para. 51).

Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs and Hanada as applied to claims 1 and 16 above, and further in view of Gillissen (US 2007/0237930).
Regarding claim 18, Fuchs in view of Hanada teaches the invention disclosed in claim 1, as described above. However, these references do not disclose casting the solution onto the carrier material by a slot die.
Yet in a similar field of endeavor, Gillissen teaches a method for creating multi-layer article provided with resin and polymeric layers (Abstract). Furthermore, Gillissen discloses that it is well known in the art to apply layers through slot die techniques (Para. 5; Para. 63).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Fuchs and Hanada, by casting the solution onto the carrier material by a slot die, as Gillissen discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 19, Fuchs in view of Hanada teaches the invention disclosed in claim 16, as described above. However, these references do not disclose applying of multiple layers is conducted simultaneously by a multi-slot die.
Yet in a similar field of endeavor, Gillissen teaches a method for creating multi-layer article provided with resin and polymeric layers (Abstract). Furthermore, Gillissen discloses that it is well known in the art to apply layers through multi-slot die techniques (Para. 63).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Fuchs and Hanada, by applying multiple layers simultaneously with a multi-slot die, as Gillissen discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743